Exhibit 10.159

 

REINSTATEMENT OF AND AMENDMENT
TO PURCHASE AND SALE CONTRACT

            Reinstatement of and Amendment to Purchase and Sale Contract (the
“Amendment”) is made as of January 28, 2011, between CCIP IV ARBOURS OF
HERMITAGE, LLC, a Delaware limited liability company, with an address c/o AIMCO
Properties, L.P., 4582 South Ulster Street Parkway, Suite 1100, Denver, CO 80237
(“Seller”) and CORE REAL ESTATE SERVICES LLC, a Michigan limited liability
company, with an address at 191 North Old Woodward Avenue, Suite 100,
Birmingham, Michigan 48009  (“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into a Purchase and Sale
Contract dated as of December 8, 2010 (the “Agreement”) with respect to the sale
of certain property known as The Arbours of Hermitage Apartments located in
Hermitage, Tennessee, as described in the Agreement;

            WHEREAS, pursuant to Section 3.2 of the Agreement, Purchaser had a
right to terminate the Agreement by written notice given to Seller on or prior
to January 24, 2011;

            WHEREAS, Purchaser exercised such termination right pursuant to that
certain email dated January 19, 2011 from Purchaser to Seller and Escrow Agent
(the “Termination Notice”); and

            WHEREAS, Seller and Purchaser desire to (i) rescind the Termination
Notice, (ii) reinstate the Agreement in its entirety and (iii) amend the
Agreement on the terms set forth herein.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement, except as expressly otherwise
defined herein.

2.      Reinstatement.           Purchaser hereby rescinds the Termination
Notice.  Seller and Purchaser hereby agree that (i) the Termination Notice is
null and void and (ii) the Agreement is hereby reinstated in its entirety, as
amended herein, and is hereby ratified and affirmed in all respects, as if the
Termination Notice had never been given by Purchaser.  All of the terms of the
Agreement are hereby incorporated by reference as though originally set forth
herein.

3.      Feasibility Period.      The Feasibility Period is hereby extended to
March 15, 2011.

4.      Closing Date.             Section 5.1.1 of the Agreement shall be
deleted and replaced as follows:  “The Closing shall occur on March 30, 2011
(the "Closing Date") through an escrow with Escrow Agent, whereby Seller,
Purchaser, and their attorneys need not be physically present at the Closing and
may deliver documents by overnight air courier or other means.”

5.      Payment for existing pool condition.   The parties acknowledge that
certain repair work may need to be performed with respect to the back pool at
the Property.  Seller shall obtain bids for the repair work to the back pool
(i.e., for repair work of a capital expenditure nature that permanently fixes
the pool, as opposed to only resealing, painting and/or caulking) and shall
deliver to Purchaser the proposed bid that Seller intends to accept, together
with the related contract for the work (the "Pool Contract") promptly after
receipt by Seller.  Purchaser shall have the opportunity to review and comment
on the Pool Contract, which comments must be received by Seller within five (5)
days after Purchaser receives a copy of the Pool Contract.  Seller shall review
Purchaser’s comments to the Pool Contract.  Seller shall, however, have the
right to enter into (or decline to enter into) the Pool Contract.   If Seller
does not enter into the Pool Contract, then at Closing Purchaser shall receive a
credit against the Purchase Price in the amount of $250,000 as full
consideration for the work necessary to correct the existing condition of the
back pool at the Property.  If, prior to Closing and after the review
contemplated herein, Seller has entered into the Pool Contract, then (i) Seller
shall assign and Purchaser shall assume the Pool Contract and (ii) Purchaser
shall receive a credit against the Purchase Price in the amount equal to the sum
of (x) the full amount due under the Pool Contract less the amount paid by
Seller prior to the Closing under the Pool Contract plus (y) if full amount due
under the Pool Contract is less than $250,000, then the difference between
$250,000 and the amount of the Pool Contract.  Purchaser agrees that the credits
described in this Paragraph 5 shall constitute full payment, satisfaction,
discharge and release of and from all matters relating to the Property
(including the back pool) and the condition thereof; however, this is not meant
as a release of any claims related to or arising under defects in the chain of
title or other claims and interests of record, or otherwise, for which Purchaser
may have title insurance coverage.

6.      Closing Condition.  The following is hereby added as Section 8.1.5 of
the Contract:

“8.1.5               If Seller has entered into a Pool Contract, then the
required building permit for the work to the back pool shall have been delivered
to Purchaser.”

7.      Miscellaneous.           This Amendment (a) supersedes all prior oral or
written communications and agreements between or among the parties with respect
to the subject matter hereof, and (b) may be executed in counterparts, each of
which shall be deemed an original and all of which, when taken together, shall
constitute a single instrument and may be delivered by facsimile transmission,
and any such facsimile transmitted Amendment shall have the same force and
effect, and be as binding, as if original signatures had been delivered.  As
modified hereby, all the terms of the Agreement are hereby ratified and
confirmed and shall continue in full force and effect.

 

 

[Signature Page Follows]


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

CCP IV ARBOURS OF HERMITAGE, LLC, a Delaware limited liability company

 

By: CCP IV ASSOCIATES, LTD., a Texas limited partnership, its member

 

By: CCP/IV RESIDENTIAL GP, L.L.C., a South Carolina limited liability company,
its general partner

 

By: CONSOLIDATED CAPITAL PROPERTIES IV, LP, a Delaware limited partnership, its
manager

 

By: CONCAP EQUITIES, INC., a Delaware corporation, its general partner

 

By:  /s/John Spiegleman

Name:  John Spiegleman

Title:  Senior Vice President

 

Purchaser:

CORE REAL ESTATE SERVICES LLC, a Michigan limited liability company

 

By:  /s/Martin Seltzer
Name:  Martin Seltzer
Title:  Managing Member